The only error relied upon for a reversal in this case is that the court erred in overruling appellant's motion for a new trial.
The motion for a new trial alleges that the verdict of the jury is not sustained by sufficient evidence and is *Page 684 
contrary to law, also that the court erred in giving to the jury certain instructions.
The brief of appellant does not contain a recital of any of the evidence, and only sets out the instructions complained of and does not contain any other instructions given by the 1-3.  court, nor does the brief disclose whether any exceptions were taken to the giving of any instructions. Under the rules of the Supreme and Appellate Courts, there is nothing presented for our consideration.
Judgment affirmed.